Case 1:16-cv-01266-RGA Document 172 Filed 09/23/20 Page 1 of 3 PageID #: 16935




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


IPA TECHNOLOGIES, INC.,                        :
                                               :
                       Plaintiff,              :
                                               :
               v.                              :       Civil Action No. 16-1266-RGA
                                               :
AMAZON.COM, INC., et al.,                      :
                                               :
                       Defendants.             :



                                              ORDER
       I heard a discovery dispute in the above-captioned case, gave some directions for

reducing the number of asserted claims and the asserted prior art references, and asked the

parties to submit a joint letter reporting whether the dispute had been resolved. They submitted

the letter. (D.I. 161). I read it and reviewed the attachments to the letter.

       Plaintiff reduced the number of asserted claims to thirty. No problem there. Defendant

reduced the number of asserted prior art references. The main thing I had understood to be at

issue in the discovery conference was the prior art references asserted in Defendant’s

obviousness combinations. Defendant now has four combinations for each asserted claim.

Further, for each claim, the combinations have the same four lead prior art references, referred to

as OAA, RETSINA, KQML/KIF, and FIPA 97. Each of these lead prior art references is a

“system.” I understand in this context a “system” to mean a working example as opposed to a

publication. Plaintiff’s main complaint now is that Defendant identifies about a dozen different

sources describing or otherwise relating to how each of the OAA, KQML/KIF, and RETSINA

worked, meaning that these three lead prior art references have to be understood from about



                                                   1
Case 1:16-cv-01266-RGA Document 172 Filed 09/23/20 Page 2 of 3 PageID #: 16936




thirty-six different sources. IPA requests that Amazon be limited to “six primary references and

seven secondary references.” IPA says the OAA system is actually “eight separate primary

references.” IPA says that OAA is not one system, but “numerous individual systems.” Amazon

responds in part by identifying combinations and prior art it is no longer asserting. Amazon says

IPA is wrong to refer to the OAA system as multiple systems. I think Amazon says that if the

claims are one system, then OAA is one system.

       I am not going to limit Amazon as requested by Plaintiff. I understand that any of the

asserted prior art, such as OAA, refers to OAA as it existed at some particular point in time. I do

not know whether Amazon’s twelve sources for the OAA are more like twelve pieces of a jigsaw

puzzle where one needs each piece in order to see the picture, twelve pictures taken by multiple

family members of a new college graduate receiving a diploma where the pictures mostly show

the same thing, but the details differ slightly, or twelve pictures of the same person taken once a

year for twelve years at school picture day. My impression is the situation is more like the

middle one, based on Amazon’s representation that “OAA source code, the February 1998 OAA

presentation, the PAAM 98 presentation, and the other publications . . . all describe and

implement the same OAA architecture of an ICL, a facilitator, and agents.” But if I did what

IPA has asked, I would essentially be guessing as to how much Amazon actually needs its dozen

sources. If it needs them, then it should have them.

       IPA also seeks to strike Exhibit D to Amazon’s second invalidity contentions. Amazon

points out that the 466 pieces of prior art described in Exhibit D represent the “state of the art,”

and are not offered as parts of obviousness combinations. Indeed, as Amazon represents, it does

cross-reference these references as the “state of the art.” (D.I. 161-2 at 12 of 14). Most of them

will fall away (but, just to be sure, Amazon’s expert reports cannot rely on more than 200 of



                                                  2
Case 1:16-cv-01266-RGA Document 172 Filed 09/23/20 Page 3 of 3 PageID #: 16937




them), and, in any event, unless they are listed as part of the obviousness combinations, they will

be limited to what Amazon says they are – background. Thus, I am not going to strike Exhibit

D.

       Amazon opposes a purported IPA request to strike a “supplemental RETSINA chart.”

(D.I. 161 at 6). I do not, however, see any such IPA request.

       IPA also requests that I compel “Amazon to provide claim charts for each ground of

alleged invalidity for each claim which Amazon has failed to provide.” Later, “Amazon has not

provided a single chart that maps the purported combinations to the claim elements.” Amazon

seems to have responded with both, “Amazon’s invalidity contentions precisely identify its

obviousness combinations and how references can be combined,” and, in the alternative, IPA is

just as bad as it has not amended its deficient infringement contentions. The second argument

seems to be new, and it is not appropriate for me to address on this record. Since Amazon says

they have already done the claim charts (or possibly the equivalent of claim charts), I would like

to verify that, and I request that Amazon provide me by the close of business tomorrow its claim

chart(s) showing how combination #3 (KQML/KIF, Kiss, MECCA, and Bian) (D.I. 161-1 at 3)

reads on claim 1 of the ‘560 patent. If I need a roadmap to understand whatever it is that

Amazon submits, Amazon should provide a brief explanation so that I can try to make sense of

what they submit.

       IT IS SO ORDERED this 23 day of September 2020.



                                                     /s/ Richard G. Andrews
                                                     United States District Judge




                                                 3
